DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: 201 & 403.  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign mentioned in the description: 404.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “620” has been used to designate both the side wall and the through hole on 604.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 9 & 10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
For claim 9; the claim recites the limitations "the bottom retainer" in line 7, “the first portion of the bottom retainer” in lines 8-9, and “the second portion of the bottom retainer” in line 10.  There is insufficient antecedent basis for these limitations in the claim. The bottom retainer will be interpreted as described in claim 8.
Claim 10 is rejected due to its dependency. 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim 6 is rejected under 35 U.S.C. 102(a)(1) & (a)(2) as being anticipated by Abdulzahra (US 9986695 B1).
For claim 6; Abdulzahra discloses a method of packaging a tree providing a protective tree tube (102) having an elongated hollow body with a top end (114) and a bottom end (116) and having a plurality of holes formed in the body (118), and a bottom cap covering the bottom end of the elongated hollow body (column 3; lines 13-15), wherein the elongated hollow body and the bottom cap are made of biodegradable materials (column 1; lines 34-37 & 50-61); placing a drainage material into a bottom portion of the elongated hollow body such that a top of the drainage material is above at least a lower-most set of holes in the elongated hollow body (column 1; lines 33-61); placing a planting medium on top of the drainage material (column 1; lines 54-57); and placing a tree (column 3; lines 8-12) into the protective tree tube such that a root ball of the tree is surrounded by the planting medium and a trunk of the tree extends through the top end of the protective tree tube (fig. 1).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Abdulzahra as applied to claim 6 above, and further in view of Campbell (US 9119351 B1).
For claim 7; Abdulzahra teaches all limitations as stated above.
Abdulzahra fails to disclose a fabric barrier between the drainage material and the planting medium.
However, Campbell does disclose a fabric barrier (50) between the drainage material and the planting medium (fig. 5 and column 8; lines 5-19).
The only distinction between the claimed invention and the prior art is that the prior art does not disclose a fabric barrier however, Campbell does disclose the fabric layer between the planting material. Therefore, it would have been prima facie obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Abdulzahra to utilize the known technique from Campbell to introduce the fabric barrier to support the roots and additionally to prevent weed growth and insect infestation (Campbell, column 8; lines 5-19). See MPEP 2143 I. (G).
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Abdulzahra as applied to claim 6 above, and further in view of Kindig (US 20090266739 A1).
For claim 8; Abdulzahra teaches all limitations as stated above.
Abdulzahra does not disclose a bottom retainer.
However, Kindig does disclose placing a bottom retainer (fig. 2-4 (13) and the final sentence of paragraph [0024]) having a first portion that fits against an outer surface of the bottom cap and a second portion depending from the first portion that extends partially along the elongated hollow body (paragraph [0030]) and a plurality of fasteners coupling the bottom retainer to the bottom cap and the bottom end of the elongated hollow body, including a first plurality that pass through the first portion of the bottom retainer and the bottom cap, and a second plurality of fasteners that pass through the second portion of the bottom retainer and the bottom end of the elongated hollow body (paragraph [0032]).
The only distinction between the claimed invention and the prior art is that the prior art does not disclose a bottom retainer however, Kindig does disclose an impact resistant retainer (paragraph [0028]). Therefore, it would have been prima facie obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Abdulzahra to incorporate the bottom retainers as taught by Kindig in order to secure the bottom cap to the hollow member to resist any impacts the protective tree tube may have in transport. See MPEP 2143 I. (G).
Claims 9 & 10 are rejected under 35 U.S.C. 103 as being unpatentable over Abdulzahra as applied to claim 6 above, and further in view of Anderson (US 5325627 A), Bellucci (US 6195935 B1), and Kindig.
For claim 9; Abdulzahra teaches all limitations as stated above.
Abdulzahra does not disclose a top cap covering.
However, Anderson does disclose placing a top cap covering ((14) (16) (18)) the top end of the elongated hollow body and having a plurality of ingress openings formed through the top cap (column 4; lines 32-48).
The only distinction between the prior art and the claimed invention is that the prior art does not disclose a top cap made of a bio degradable material or a top/bottom retainer however, Anderson discloses a top cap covering that is employed to control weed growth (column 3-4; lines 65-4). Therefore, it would have been prima facie obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Abdulzahra to incorporate the top cap covering taught by Anderson in order to prevent weed growth. See MPEP 2143 I. (G).
Neither Abdulzahra nor Anderson disclose a bio degradable top cap or a top/bottom retainer.
However, Bellucci does disclose a biodegradable mat containing plant food, soil fertilizer, soil enricher, soil supplement, insecticide, fungicide, herbicide, and animal repellent (abstract).
The only distinction between the prior art and the claimed invention is that the prior art does not disclose a top cap made of a bio degradable material or a top/bottom retainer however, Bellucci discloses a biodegradable mat type top covering. Therefore, it would have been prima facie obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to utilize the known technique of utilizing a biodegradable mat taught by Bellucci to improve the similar device that are the mats taught by the modification of Abdulzahra in the same way by allowing the material to naturally degrade into the overtime as the tree grows (Bellucci, column 6; lines 17-19) while also providing moisture to the top surface (column 3; lines 28-31), as that is an object of Abdulzahra’s invention.
None of Abdulzahra, Anderson, and Bellucci disclose top or bottom retainers.
However, Kindig does disclose placing a top retainer (fig. 2-4 (13) and the final sentence of paragraph [0024]) having a first portion that fits against an outer surface of the top cap, and a second portion depending from the first portion that extends partially along the elongated hollow body at the top end (paragraph [0030]); and placing a plurality of fasteners coupling a bottom retainer to the bottom cap and the bottom end of the elongated hollow body, including a first plurality that pass through a first portion of the bottom retainer and the bottom cap, and a second plurality of fastener that pass through a second portion of the bottom retainer and the bottom end of the elongated hollow body (paragraph [0030]).
The only distinction between the claimed invention and the prior art is that the prior art does not disclose a bottom retainer however, Kindig does disclose an impact resistant retainer (paragraph [0028]). Therefore, it would have been prima facie obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Abdulzahra to incorporate the bottom retainers as taught by Kindig in order to secure the bottom cap to the hollow member to resist any impacts the protective tree tube may have in transport. See MPEP 2143 I. (G).
For claim 10; The combination of Abdulzahra, Anderson, Bellccui, and Kindig teaches all limitations as stated above.
Abdulzahra does not disclose a top cap.
However, Anderson does disclose wherein placing the top cap comprises placing two cap members ((14) (16)), each of the cap members having a slot that extends from a side of the cap member to the center of the cap member and is sized to pass over the trunk of a tree planted in the protective tree tube (crescent shape, column 4; lines 34-41 and fig. 2), and wherein the method further comprises arranging the cap members so that their respective slots only overlap at the centers of the two cap members (fig. 1-2).
The only distinction between the claimed invention and the prior art is that the prior art does not disclose a top cap however Anderson does disclose a top cap that allows the area surrounding the trunk of the tree to be covered to prevent weed growth (column 3-4; lines 65-4). Therefore, it would have been prima facie obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Abdulzahra to incorporate the top cap covering taught by Anderson in order to prevent weed growth. See MPEP 2143 I. (G).
Claims 12-14 are rejected under 35 U.S.C. 103 as being unpatentable over Abdulzahra in view of Guggenheim (US 20140208645 A1), ZHAO et al. (CN 107100135 A), and Pettyfer (GB 2477216 A).
For claim 12; Abdulzahra discloses placing a tree in a protective tree tube into the ground, including: providing an elongated hollow body (102) with a top end (114) and a bottom end (116), the elongated hollow body having a plurality of holes formed in the body (118), a bottom cap covering the bottom end of the elongated hollow body (column 3; lines 13-15), and wherein the elongated hollow body and the bottom cap are made of biodegradable materials (column 1; lines 34-37 & 50-61); placing a drainage material into a bottom portion of the elongated hollow body such that a top of the drainage material is above at least a lower-most set of holes in the elongate hollow body (column 1; lines 33-61); placing a planting medium on top of the drainage material (column 1; lines 54-57); and wherein the tree includes a root ball (roots in (109)), wherein placing the planting medium (107) includes placing the planting medium around the root ball such that the root ball is surrounded by the planting medium and separated from the drainage material (126) by some of the planting medium (fig. 1). 
Abdulzahra does not explicitly disclose digging a hole in a portion of the revetment, wherein the hole extends into a mechanically stabilized earth portion of the revetment, the lower-most set of holes in the elongate hollow body being delineated by a marking on an outside of the elongated hollow body, or placing the protecting tree tube into the hole such that the bottom end of the protective tree tube is in the mechanically stabilized earth portion of the revetment filling the hole around the protective tree tube.
However, Guggenheim discloses digging a hole (paragraph [0030] & [0051]) and placing a protective tree tube into the hole such that the bottom end of the protective tree tube is stabilized by the earth filling the hole around the protective tree tube (paragraph [0030]).
Therefore, it would have been prima facie obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Abdulzahra combine the prior art elements of digging a whole and filling in said hole by Guggenheim to yield the predictable result of planting the tree (paragraph [0030]). See MPEP 2143 I. (A) & (G).
The combination of Abdulzahra and Guggenheim does not teach a revetment wherein the hole extends into a mechanically stabilized earth portion of the revetment or the lower-most set of holes in the elongate hollow body being delineated by a marking on an outside of the elongated hollow body.
However, ZHAO discloses a tree planted in a mechanically stabilized earth portion of the revetment (fig. 1 and embodiment 1).
The only distinction between the prior art and the claimed invention is the tree being planted in a revetment, more specifically a mechanically stabilized earth portion of the revetment and the lower-most set of holes in the elongate hollow body being delineated by a marking on an outside of the elongated hollow body. ZHAO discloses a tree planted in a mechanically stabilized portion of the earth therefore, it would have been prima facie obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to utilize known technique of planting a tree into the mechanically stabilized portion of a revetment to improve the protective tree tube as taught by the modification of Abdulzahra in the same way by further stabilizing the tree in the ground (embodiment 1). See MPEP 2143 I. (C) & (G). 
The combination of Abdulzahra, Guggenheim, and ZHAO does not disclose the lower-most set of holes in the elongate hollow body being delineated by a marking on an outside of the elongated hollow body.
However, Pettyfer discloses a marking on an outside of an elongated hollow body (25).
The only distinction between the prior art and the claimed invention is the lower-most set of holes in the elongated hollow body being delineated by a marking on an outside of the elongated hollow body. Therefore, it would have been prima facie obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the prior art element the rib marking taught by Pettyfer to the elongated hollow body taught by the modification of Abdulzahra to yield the predicable result of indicating the soil level within the container (page 6; lines 1-2). See MPEP 2143 I. (A) & (G).
For claim 13; The combination of Abdulzahra, Guggenheim, ZHAO, and Pettyfer teaches all limitations as stated above.
Abdulzahra does not disclose a digging a hole in a revetment. 
However, Guggenheim discloses digging a hole (paragraph [0030] & [0051]) and placing a protective tree tube into the hole such that the bottom end of the protective tree tube is stabilized by the earth filling the hole around the protective tree tube (paragraph [0030]).
Therefore, it would have been prima facie obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Abdulzahra combine the prior art elements of digging a whole and filling in said hole by Guggenheim to yield the predictable result of planting the tree (paragraph [0030]). See MPEP 2143 I. (A) & (G).
Neither Abdulzahra nor Guggenheim disclose a revetment.
However, ZHAO does disclose the tree being planted behind a riprap portion (4) of the revetment (fig. 1).
The only distinction between the prior art and the claimed invention is the tree being planted in a revetment, ZHAO discloses a tree planted in a mechanically stabilized portion of the earth therefore, it would have been prima facie obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to utilize known technique of planting a tree into the mechanically stabilized portion of a revetment to improve the protective tree tube as taught by the modification of Abdulzahra in the same way by further stabilizing the tree in the ground (embodiment 1). See MPEP 2143 I. (C) & (G). 
For claim 14; The combination of Abdulzahra, Guggenheim, ZHAO, and Pettyfer teaches all limitations as stated above.
Abdulzahra does not disclose a digging a hole in a revetment. 
However, Guggenheim discloses digging a hole (paragraph [0030] & [0051]) and placing a protective tree tube into the hole such that the bottom end of the protective tree tube is stabilized by the earth filling the hole around the protective tree tube (paragraph [0030]).
Therefore, it would have been prima facie obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Abdulzahra combine the prior art elements of digging a whole and filling in said hole by Guggenheim to yield the predictable result of planting the tree (paragraph [0030]). See MPEP 2143 I. (A) & (G).
Neither Abdulzahra nor Guggenheim disclose a revetment.
However, ZHAO does disclose the tree being planted at a top portion of the revetment (fig. 1).
The only distinction between the prior art and the claimed invention is the tree being planted in a revetment, ZHAO discloses a tree planted in a mechanically stabilized portion of the earth therefore, it would have been prima facie obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to utilize known technique of planting a tree into the mechanically stabilized portion of a revetment to improve the protective tree tube as taught by the modification of Abdulzahra in the same way by further stabilizing the tree in the ground (embodiment 1). See MPEP 2143 I. (C) & (G). 
Allowable Subject Matter
Claims 11 &15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  the prior art of record fails to disclose a jute wrapping provided around the elongated hollow body, MCGROARTY discloses a similar jute wrapping on the interior, however it lacks the above steps specifically required by the claimed invention.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICOLE P MACCRATE whose telephone number is (571)272-5215. The examiner can normally be reached M-Th: 7-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joshua J Michener can be reached on 571-272-1467. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NICOLE PAIGE MACCRATE/            Examiner, Art Unit 3642                                                                                                                                                                                            
/Christopher D Hutchens/            Primary Examiner, Art Unit 3647